I dissent for the reasons stated in my dissenting opinion in Sewer Imp. Dist. No. 1 of Wynne v. Delinquent Lands,188 Ark. 738, 68 S.W.2d 80, and am authorized to say that Mr. Justice SMITH and Mr. Justice BAKER concur therein.
JOHNSON, C.J., (concurring). I concur in all that is said in the court's opinion and in addition thereto I assign the following reasons supporting or tending to support the opinion: Act 278 of 1933 was before us for consideration in Sewer Imp. Dist. No. 1 of Wynne v. Delinquent Lands, 188 Ark. 738, 68 S.W.2d 180, and we there declared its provisions not in conflict with the State or Federal Constitutions, and I have nothing to add to the opinion in that case. Acts 252 and 129 of 1933 have not been before us prior to the opinion herein, therefore these elucidations. *Page 726 
Act 252 of 1933 has the effect of allowing property owners in all municipal improvement districts in this State four years from date of judicial sale in which to redeem. Appellant's contention is that this act increased the period of redemption from two years (which was allowed under the law when their bonds were issued) to four years, thereby impairing the obligations of their contract. This contention is without merit. Section 5644 of Crawford  Moses' Digest, which is a section of the municipal improvement district act of 1915, by plain terms gives to property owners in all such districts five years in which to redeem from such sales. Appellants contend however, that the time given an owner to redeem, by the section supra, was reduced to a period of two years by act 359 of 1925. Section two of said act of 1925, which is asserted to have effected the change from five years to two years is as follows:
"Hereafter all persons shall have the right to redeem from the sale for taxes of road, drainage, levee of [or] other improvement districts at any time within two years from the date when such lands are sold by the Commissioner making the sale, and not thereafter; provided, that the provisions of this section shall not apply to property which shall have become delinquent or have been forfeited prior to the passage of this act."
In Roberts v. Owen, 183 Ark. 6, 34 S.W.2d 752, we expressly declined to determine whether act 359 of 1925 was applicable to municipal improvement districts, and this question has not yet been decided. If the act of 1925 is not applicable to municipal improvement districts, property owners in such districts had five years to redeem when appellant's bonds were issued and sold, and act 252 of 1933 of which appellant now complains had the effect of reducing the period of redemption instead of increasing it as urged by appellant.
Section 2 of act 359 of 1925 needs no interpretation. It provides that it is applicable to "road, drainage, levee of [or] other improvement districts." Had it been intended to apply to paving, sewerage, water and such municipal districts, the Legislature could and would *Page 727 
have so said in plain language. The only conceivable reason asserted as to its applicability to municipal improvement districts is "of [or] other improvement districts," but this phrase has reference to other improvement districts of the same kind as those specifically enumerated. The rule of ejusdem generis has ever been applied by us under such circumstances. Jones v. State,104 Ark. 261, 149 S.W. 56; State v. Gallagher, 101 Ark. 593,143 S.W. 98; Lee v. Huff, 61 Ark. 494, 33 S.W. 846; Eastern Ark. Hedge Fence Co. v. Tanner, 67 Ark. 156,53 S.W. 886; Matthews v. Kimball, 70 Ark. 451,66 S.W. 651, 69 S.W. 547; St. L. I. M.  S. R. Co. v. Love, 74 Ark. 528,86 S.W. 395; State v. C. R. I.  P. Ry. Co., 95 Ark. 114,128 S.W. 555; 25 R.C.L., 240, p. 996.
It appears therefore that act 359 of 1925 is not applicable to municipal improvement districts, and for this reason act 252 of 1933 shortened the period of redemption instead of increasing it, and appellant certainly cannot complain of this. Act 129 of 1933 repeals 5642 of Crawford  Moses' Digest. This repealed section provides: "In all sales made by commissioners under decrees of chancery courts for foreclosure of delinquent special assessments in drainage, levee, and bridge districts, improvement districts in cities and towns, and in all special assessment districts of every kind, the court may approve the sale subject to the right of redemption, and immediately upon such approval the purchaser shall have the right to possession of the lands and premises so sold and may have process therefor, and such purchaser while so in possession shall not be accountable for rents upon redemption."
The language of the section: "The court may approve the sale subject to the right of redemption, and immediately upon such approval the purchaser shall have the right to possession, etc.," clearly vests in the chancery courts of the State a discretionary power in the approval of all sales effected in such courts by municipal improvement districts. It is common knowledge that such sales are not approved in many instances until the time for redemption has expired. No one would assert *Page 728 
that the chancery courts could be subjected to mandamus under this section of the statute and compelled to approve a report of sale prior to the expiration of the period of redemption. Such being the law, appellant took no vested right by reason of said section and cannot complain of its repeal.
After further consideration, I am authorized to say that Justices BUTLER, MEHAFFY and HUMPHREYS concur in these views.